Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Law (US 2010/0051746).
Regarding claim 6, Law ‘746 teaches (figures 8B, 11D, and 15-16) a seat unit attachment method for attaching a lower structure (as shown in the figure below) of a seat unit (94) to a pair of seat tracks (106B) of a mobile body using three fixtures (140As and 140B), the method comprising: fixing a first fixture (140A) to one of the pair of seat tracks (106B) (Para 0065); fixing a second fixture (140A) to one of the pair of seat tracks (106B) at a point separated from the first fixture (Para 0065); fixing a third fixture (140B) to another one of the pair of seat tracks at corresponding portion between the first fixture and the second fixture (as shown in the figure below; Para 0059, 0065-0068).

    PNG
    media_image1.png
    313
    589
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2010/0051746) in view of Grendahl (US 4,047,689).
Regarding claim 1, Law ‘746 teaches (figures 8B, 11D, and 15-16) a seat unit (94) comprising: a lower structure (as shown in the figure below) of the seat unit (94) (Para 0066); and three fixtures (140As and 140B) configured to attach the lower structure directly to a pair of seat tracks (106B) of a mobile body, wherein a first fixture is fixed to one of the pair of seat tracks (106B), a second fixture is fixed to one of the pair of seat tracks at a point separated from the first fixture, and a third fixture is fixed to another one of the pair of seat tracks at a corresponding portion between the first fixture and the second fixture (as shown in the figure below; Para 0059, 0065-0068) but it is silent about the three fixtures include a lateral position adjustment member configured to laterally adjust a fitting position with the pair of seat tracks. Grendahl ‘689 teaches (figure 6) the support plates (30) mounted for a limited degree pivotal movement about a pivot pin (38) (Col. 3 Lines 55-57; the support plates restrict lateral movement of the outer lug support plate 32). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 

    PNG
    media_image1.png
    313
    589
    media_image1.png
    Greyscale

Regarding claim 2, modified Law ‘746 teaches (figures 8B, 11D, and 15-16) the seat unit wherein the third fixture (as shown in the figure above) is fixed substantially at a center of an interval of the corresponding portion but is silent to the third fixture fixed substantially at a center between 30% and 70% of an interval of the corresponding portion. It would have been obvious to one having ordinary skill in the art at the time the invention to configure the third fixture fixed substantially at a center between 30% and 70% of an interval of the corresponding portion, so that, the third fixture is centered between the first two fixtures offering the flexibility in the design of the seat unit, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, modified Law ‘746 teaches (figures 8B, 11D, and 15-16) the seat unit wherein the third fixture (as shown in the figure above) is fixed substantially at a center of an interval of the corresponding portion but is silent to the third fixture fixed substantially at a center between 40% and 60% of an interval of the corresponding portion. It would have been 
Regarding claim 4, modified Law ‘746 teaches (figures 8B, 11D, and 15-16) the seat unit with the lateral position adjustment member but it is silent about the lateral position adjustment member as a spring configured to push a fitting portion of the three fixtures with the pair of seat tracks toward a center from both left and right sides. However, Grendahl ‘689 teaches (figure 3) a shoulder portion (72) of the shear pins (54) engaged by a spring (74) to bias the pins (54) downwardly (Col. 4 Lines 25-28). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Law ‘746 to incorporate the teachings of Grendahl ‘689 to configure the lateral position adjustment member with a spring in a horizontal orientation. One of ordinary skill in art would recognize that doing so would help to adjust fixtures towards the center when uneven forces act on fixtures as spring would be biased to position the fixture towards the center.
Regarding claim 5, modified Law ‘746 teaches (figures 8B, 11D, and 15-16) the seat unit wherein the lateral position adjustment member is a buffer/support member configured to centrally position a fitting portion of the three fixtures with the pair of tracks (Col. 3 Lines 55-57).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        /Richard R. Green/Primary Examiner, Art Unit 3647